Citation Nr: 0840008	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to a rating in excess of 20 percent for umbilical 
hernia.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
March 2001 to August 2002.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Togus, Maine Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran has submitted evidence pertaining to other 
(musculoskeletal, gastrointestinal) disabilities.  The 
purpose of such submissions is unclear, and the matter is 
referred to the RO for clarification/any appropriate action.  


FINDING OF FACT

The veteran's umbilical hernia is not shown to be, or to have 
been, other than small or such that it would not be well 
supported by belt under ordinary conditions.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's umbilical hernia.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114, 
Diagnostic Code (Code) 7339 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A June 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), June 2006 and May 2008 
letters informed the veteran of disability rating and 
effective date criteria.  The veteran is not prejudiced by 
this process, and it is not alleged otherwise.  

The United States Court of Appeals for Veterans Claims 
(Court) has outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  
A May 2008 letter provided the appellant notice that 
substantially complied with Vazquez-Flores.  The letter 
advised that once a disability rating is assigned, the rating 
may be revised if the condition changes.  It listed impact of 
the condition and symptoms on employment and daily life as 
evidence considered when determining the applicable 
disability rating, and explained how disability ratings are 
assigned.  The pertinent diagnostic Code criteria were 
provided.  Finally, the letter listed examples of evidence 
the appellant may submit to support an increased rating 
claim.  The veteran had ample opportunity to respond, and a 
July 2008 supplemental statement of the case thereafter 
readjudicated the matter.  

The veteran's treatment records have been secured.  The RO 
arranged for a VA examination in June 2006.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.	Factual Background

Historically, the veteran was found to have an umbilical 
hernia while on active duty.  A September 2002 rating 
decision granted service connection for the hernia, rated 
noncompensable.  A December 2004 rating decision increased 
the rating to 20 percent.  The instant claim for further 
increase was received in April 2006.  

A 2004 VA outpatient record reveals that the veteran was 
provided (and instructed in the care of) an abdominal binder. 

On June 2006 VA examination, the veteran he was initially 
seen for his umbilical hernia while on active duty, he was 
given a universal abdominal binder and a truss to wear for 
comfort.  He complained of persistent pain and a bulging 
sensation at the site of the hernia.  He indicated that the 
pain radiated to the right inguinal area, and was caused by 
bending, lifting, prolonged standing, walking, or running.  
He denied nausea, vomiting, or bowel movement changes.  On 
physical examination, his abdomen was soft; bowel sounds were 
normal.  A 1-inch umbilical hernia was noted along the 
superior aspect of the umbilicus; it was reducible by 
palpation..  There was no evidence of inguinal hernia.  The 
examiner opined that the veteran was unable to do lifting, 
bending, twisting, and turning type movements.  
In a VA response to a state agency inquiry (with the 
veteran's release) in November 2006 it was noted that the 
veteran had been advised that surgical repair was the optimal 
treatment for his hernia, but that he declined surgery.  It 
was noted that surgery was not absolutely necessary, but 
remained an option if conditions worsened.  It was also noted 
that the condition would not interfere with employment, but 
would restrict the veteran from lifting more than 50 pounds, 
or from standing, squatting, or bending more than 6 hours at 
a time.  

VA outpatient treatment records include a January 2007 
notation that the veteran did not want [hernia] surgery.  An 
examiner noted a small umbilical hernia with no inguinal 
hernia.  The examiner opined that the veteran was okay to 
work and would be limited only by pain and discomfort.  

In correspondence received in December 2007, the veteran 
stated his hernia disability is worsened by prolonged 
standing, bending, lifting, and running; he asserted that 
such tasks are required for maintaining substantially gainful 
employment.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Umbilical hernia is rated under Code 7339 (for ventral 
hernia, postoperative), which provides for a 20 percent 
rating for small hernia, not well supported by belt under 
ordinary conditions, or treated hernia or postoperative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  The next higher (40 percent) rating is 
warranted where the hernia is large, and not well supported 
by belt under ordinary conditions.  38 C.F.R. § 4.114.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characterized to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A close review of the record revealed no distinct period (See 
Hart v. Mansfield, 21 Vet. App. 505 (2007)) during which 
manifestations of the veteran's umbilical hernia were shown 
to have satisfied, or approximated, the criteria for the next 
higher, 40 percent, rating.   

The veteran's umbilical hernia has consistently been 
described as small (see January 2007 VA outpatient treatment 
record), 1 inch in size.  It has never been described as not 
well supported by belt under ordinary circumstances; notably, 
June 2006 VA examination described it as reducible by 
palpation.  Consequently, its manifestations do not meet or 
approximate the criteria for the next higher, 40 percent 
rating, and such rating is not warranted.    

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  See 
38 C.F.R. §§ 3.321(a).  In that regard, it is noteworthy that 
the functional limitations associated with the veteran's 
umbilical hernia, i.e., no lifting more than 50 pounds, no 
prolonged (more than 6 hours) standing, squatting, bending, 
do not reflect a disability resulting in "marked" 
interference with employment.  It is not shown that the 
hernia has required hospitalization (the veteran has declined 
surgery), or involves any other factors of like gravity 
rendering regular schedular criteria inadequate.  
Consequently, referral for extraschedular consideration is 
not indicated.   

A preponderance of the evidence is against this claim.  
Accordingly, a rating in excess of 20 percent for the 
veteran's umbilical hernia must be denied.  




ORDER

A rating in excess of 20 percent for umbilical hernia is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


